Case 16-10999-amc   Doc 83   Filed 03/31/20 Entered 03/31/20 15:23:34   Desc Main
                             Document     Page 1 of 2


                IN THE UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

           IN RE:                    :     CHAPTER 13
                                     :
           Janet Torres              :     No. 16-10999-AMC
                Debtor               :


                                     ORDER

     AND NOW, this __________________ day of _________, 2020,
upon consideration of the Motion to Sell Real Property filed by
debtor, upon notice to all interested parties, upon the filing,
and any response thereto, and after a hearing before the Court
and for good cause shown, it is hereby

     ORDERED, that debtor is granted permission to sell his/her
real property located at 606 E. Hilton Street Philadelphia, PA
19134 (“Property”), free and clear of all liens, for the sale
price of $50,000.00, pursuant to the terms of a certain real
estate agreement of sale dated as of November 12, 2019, to the
buyer(s) thereunder, Marta Roman (“Buyer”), who have been
represented to be purchasing the Property at arms-length.

     The proceeds of the sale, including any funds held as a
deposit made by or on behalf of the Buyer, shall be distributed
in the following manner:

      1.   Ordinary and reasonable settlement costs, including,
           but not limited to those related to notary services,
           deed preparation, disbursements, express shipping,
           surveys, municipal certifications, or any other such
           routine matters

      2.   Liens paid at closing

      3.   Real estate taxes, sewer, trash and/or other such items

      4.   Property repairs, if any

      5.   Real estate commission, at no greater than 6%

      6.   Attorney’s fees, if any
Case 16-10999-amc       Doc 83   Filed 03/31/20 Entered 03/31/20 15:23:34   Desc Main
                                 Document     Page 2 of 2


      7.     Any small (less than $300) allowances agreed to be made
             to Buyer to settle any unforeseen dispute arising at
             settlement

      8.     Other


     After paying all liens in full and all costs of sale, it is
believed there will be no funds remaining to remit to the
standing Chapter 13 Trustee, William C. Miller, Esq. as this is a
short sale.

     The title clerk shall fax a completed HUD-1 or settlement
sheet from the closing directly to the trustee immediately upon
the close of the settlement.

     Debtor shall not be permitted to voluntarily dismiss this
case; she may, however, convert this case to one under Chapter 7.
In the event the case is converted to Chapter 7, any funds
remaining in the possession of the standing trustee shall be
transferred to the appointed Chapter 7 trustee.

      The 14 day appeal period is hereby WAIVED.


                                               BY THE COURT




 Date: March 31, 2020
                                               ______________________________
                                               HONORABLE ASHELY M. CHAN
                                               U.S. BANKRUPTCY JUDGE
